Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/15/2019 was considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  The ferrule sector is recited as a “section”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is unclear in that the relationship between the immobilizer and the cylindrical tab are not equated.  From the specification:
each crown sector comprises a cylindrical tab configured to be engaged in a transverse notch of the sleeves of each ferrule sector mounted around this crown sector, for the immobilizing in rotation of the sleeves, and
The engagement of the cylindrical tab 17 holds radially in place the sleeves 24 in the orifices 18 and immobilizes the sleeves in rotation because the ends of the transverse notch 28 in the walls of the sleeves 24 stop on the axial edge of the tab 27.   
The claim language suggest that the immobilizer and the cylindrical tab are two distinct components while the specification suggest they are one in the same. As such, the metes and bounds of the claim are indefinite as it is unclear if the immobilizer and cylindrical tab should be treated as separate structures as suggested by the claim or the same structure as defined in the disclosure. Further if they are to be treated as separate structures it is then indefinite as to what the metes and bounds of the immobilizer would be as it has previously been identified by Applicant as being the cylindrical tab. However for purposes of examination the immobilizer will be treated as the cylindrical tab, consistent with the specification.  With this understanding the structure of the cylindrical tab precludes a 112f interpretation of the immobilizer.
Claims 2-10 are unclear for their dependency from claim 1.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce US 6887035 in view of Wassynger US 20110176913 and Anderson US 10738620.
Regarding claim 1, Bruce teaches a ring (231) for guiding variable-pitch blades (210) and supporting an abradable coating (honeycomb structure at bottom of 238 in Fig. 2) for an aircraft turbomachine (Fig. 1), the ring extending about an axis (rotational axis of turbomachine), the ring comprising: 
substantially radial orifices (in 231, Fig. 2) in which are mounted guiding sleeves (236) each configured to receive a pivot (226) of one of the blades; 
a radially inner crown (238) supporting the abradable coating (Fig. 2); and 
a radially outer annular ferrule (231) comprising the orifices for mounting the sleeves (236) located in the outer ferrule, 
the ferrule mounted about a respective crown by a circumferential sliding connection (vertical hooks protruding radially outward of 238), 
the crown comprising an immobilizer configured to immobilize in rotation the sleeves of the ferrule about the axis (X); wherein the immobilizer comprises a cylindrical fastener (234) configured to be engaged in a transverse notch of the guiding sleeves of each ferrule mounted around the respective crown sector (col. 4 ln. 65-col. 5 ln. 5).

Wassynger teaches a turbomachine comprising an inner ring for a variable stator vane wherein the inner ring comprises a crown (74) and a ferrule (42) that are divided into sectors (Fig. 3, [0018]) in order to couple the assembly together and improve the prevention of movement and vibrations (ibid).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the crown and ferrule as taught by Bruce by utilizing a sectored crown and ferrule as taught by Wassynger in order to couple the assembly together and improve the prevention of movement and vibrations.
Anderson teaches a turbomachine wherein the use of bolts may be interchanged with tabs and slots (col. 8 ln. 44-50).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fastener (i.e. bolt) as taught by Bruce by utilizing a tab and slot as taught by Anderson as the two are known equivalents capable of being interchangeable for coupling or attaching various components. 
Regarding claim 2, Anderson further teaches that the cylindrical tab cooperates with a complementary cylindrical groove (“slot”) provided in the ferrule sector, to form an element of the circumferential sliding connection (Bruce, vertical hooks protruding radially outward of 238) of the ferrule sector around the crown sector.
Regarding claim 3, Bruce further teaches that each crown sector (238) comprises a cylindrical wall (horizontal wall to which the honeycomb structure is attached), the cylindrical wall being configured to support the abradable coating 
Regarding claim 4, Bruce further teaches that the first and second annular walls (vertical walls of 238) define an annular space in which the ferrule sectors (231) are at least partially housed (Fig. 2).
Regarding claims 5, Wassynger further teaches that a quantity of crown sectors (74) is less than a quantity of ferrule sectors (42, Fig. 3), and at least two ferrule sectors are mounted on each crown sector (Fig. 3).
Regarding claims 6 and 7, Wassynger further teaches that the crown (74) comprises two semi-circular crown sectors ([0018]) and the ferrule (42) comprises at least six/ten ferrule sectors (Fig. 3, five per 180 degrees for a total of 10), wherein at least three/five of the at least six ferrule section/sectors is supported by each crown sector (Fig. 3).
Regarding claims 8 and 9, Bruce further teaches that each crown sector (238) comprises a radially outer cylindrical surfaces (radially outer surface of horizontal wall of 238) and a radial annular support surface (axial surface of radial walls of 238 that face towards each other and towards ferrule 231) configured to cooperate with one or more complementary annular surfaces of each ferrule sector (Fig. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce US 6887035 in view of Wassynger US 20110176913 and Anderson US 10738620 as applied to claim 1 above and further in view of Chaplin US 4897021.
Regarding claim 10, the combination of claim 1 further teaches the steps of: mounting the sleeves (Bruce, 236) in the orifices of the ferrule sectors (Bruce 231).  
However it does not teach mounting the ferrule sectors by circumferential sliding around the crown sectors, to ensure that the sleeves are in rotational immobilization about their axes of revolution.
Chaplin teaches a method of mounting an inner air seal (crown sectors, 48) to the radially inner side of vanes (44) by circumferential sliding in order to assemble the components (col. 6 ln. 47-52).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assembly the components as presented in claim 1, by utilizing a known technique of circumferentially sliding the crown with abradable surface to the radially inner end of a vane assembly as taught by Chaplin which would yield the predictable result of reducing flexing stress on the vertical walls of the crown and provide for the assembly of the components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745